                    Case 1:20-cv-04541-KHP Document 96 Filed 09/10/21 Page 1 of 4



                                                                                                                                                                                       Darryl R. Graham

                                                                                                                                                                                   Akerman LLP
                                                                                                                                                                    1251 Avenue of the Americas
                                                                                                                                                                                      37th Floor
                                                                                                                                                                           New York, NY 10020

                                                                                                                                                                                          T: 212 880 3800
                                                                                                                                                                                          F: 212 880 8965
September 10, 2021

VIA ECF
Honorable Katharine H. Parker, U.S.M.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

               Re:             The Gap, Inc. v. Ponte Gadea New York LLC
                               Case 1:20-cv-4541(LTS)(KHP)

Dear Judge Parker:

        We serve as counsel to Ponte Gadea New York LLC (“Ponte Gadea”) and submit this
letter as directed in Your Honor’s August 10, 2021 Opinion and Order on Damages (the
“Damages Order”) [ECF No. 92] outlining a recalculation of damages set forth in the Damages
Order.1 As directed, Ponte Gadea attempted in good faith to meet and confer with Gap on these
issues. Yet, despite these efforts, Gap has failed to provide Ponte Gadea with its position
regarding damages. Nevertheless, Gap has taken certain actions that tend to resolve most of the
damages issues, and Ponte Gadea otherwise submits its position as to the remainder.

        Specifically, on August 19, 2021, Ponte Gadea sent Gap an e-mail attempting to meet and
confer on the items of damages other than for the Replacement Tenant Period. For Gap’s
convenience, this communication included an excel spreadsheet of Ponte Gadea’s position
regarding the calculation of the relevant items of damages, which totaled $7,315,083.10. A copy
of the e-mail and spreadsheet is attached as Exhibit A, and the latter is reproduced below:
                        Description                            Amount         Invoice Date Interest Rate   Interest Accrued as of    Accrual Days to       Interst Per Day    Interest Accrued   Total w/ Interest
                                                                                                                                       8/10/2021
April 2020 Fixed Rent                                      $     612,500.00      4/1/2020          5.25%                  4/1/2020               497   $              88.10   $      43,785.36   $      656,285.36
April 2020 Additional Rent (CAM)                           $       5,216.93      4/1/2020          5.25%                  5/1/2020               467   $               0.75   $         350.43   $        5,567.36
May 2020 Fixed Rent                                        $     612,500.00      5/1/2020          5.25%                  5/1/2020               467   $              88.10   $      41,142.38   $      653,642.38
May 2020 Additional Rent (CAM)                             $       5,216.93      5/1/2020          5.25%                 5/31/2020               437   $               0.75   $         327.92   $        5,544.85
June 1-15, 2020 Fixed Rent                                 $     306,250.00      6/1/2020          5.25%                  6/1/2020               436   $              44.05   $      19,205.65   $      325,455.65
June 1-15, 2020 Additional Rent (CAM)                      $       2,608.47      6/1/2020          5.25%                  7/1/2020               406   $               0.38   $         152.33   $        2,760.79
June 16-30, 2020 Holdover - 1.5x Fixed Rent                $     459,375.00      6/1/2020          9.00%                  6/1/2020               436   $             113.27   $      49,385.96   $      508,760.96
June 16-30, 2020 Holdover - 100% Additional Rent (CAM)     $       2,608.47      6/1/2020          9.00%                  7/1/2020               406   $               0.64   $         261.13   $        2,869.60
July 1-16, 2020 Holdover - 1.5x Fixed Rent                 $     444,556.45      7/1/2020          9.00%                  7/1/2020               406   $             109.62   $      44,504.36   $      489,060.82
July 2020 Holdover - - 100% Additional Rent (CAM)          $       5,008.25      7/1/2020          9.00%                 7/31/2020               376   $               1.23   $         464.33   $        5,472.58
July 17-31, 2020 Holover - 2x Fixed Rent                   $     632,258.06      7/1/2020          9.00%                  7/1/2020               406   $             155.90   $      63,295.10   $      695,553.16
August 2020 Holdover - 2x Fixed Rent                       $   1,225,000.00      8/1/2020          9.00%                  8/1/2020               375   $             302.05   $     113,270.55   $    1,338,270.55
August 2020 Holdover - 100% Additional Rent (CAM)          $       5,008.25      8/1/2020          9.00%                 8/31/2020               345   $               1.23   $         426.04   $        5,434.29
September 2020 Holdover - 2x Fixed Rent                    $   1,225,000.00      9/1/2020          9.00%                  9/1/2020               344   $             302.05   $     103,906.85   $    1,328,906.85
Setpember 2020 Holdover - 100% Additional Rent (CAM)       $       5,008.25      9/1/2020          9.00%                 10/1/2020               314   $               1.23   $         387.76   $        5,396.01
October 1-14, 2020 Holdover - 2x Fixed Rent                $     553,225.81     10/1/2020          9.00%                 10/1/2020               314   $             136.41   $      42,833.32   $      596,059.13
October 1-14, 2020 Holdover - 100% Additional Rent (CAM)   $       2,261.79     10/1/2020          9.00%                10/31/2020               284   $               0.56   $         158.39   $        2,420.18
Prorated 2nd Half (2020-2021) Real Estate Taxes            $     240,427.40     1/27/2021          5.25%                 2/26/2021               166   $              34.58   $       5,740.62   $      246,168.02
Tax Auditing Fee                                           $       1,354.79      4/1/2021          5.25%                  5/1/2021               102   $               0.19   $          19.88   $        1,374.67



1
 Ponte Gadea is simultaneously submitting a separate letter (as directed in the Damages Order) addressing the rental
value of the Premises from October 15, 2020 through January 31, 2021 (the “Replacement Tenant Period”).

akerman.com
59859064
                  Case 1:20-cv-04541-KHP Document 96 Filed 09/10/21 Page 2 of 4

Honorable Katharine H. Parker, U.S.M.J.
September 10, 2021
2|Page
Attorneys' Fees                     $     455,949.20    8/10/2021   5.25%          8/10/2021        0 $     65.58 $         -    $     455,949.20
Disbursements                       $         259.56    8/10/2021   5.25%          8/10/2021        0 $      0.04 $         -    $         259.56
Setoff                              $     (16,128.84)                                                                            $     (16,128.84)
TOTAL                               $   6,785,464.76                                                              $   529,618.34 $   7,315,083.10




        Counsel for Gap never responded to this e-mail communication with a substantive
response regarding any of the categories of damages. Id. Instead, without any previous
discussion, on August 31, 2021, Ponte Gadea received an automatically generated remittance e-
mail from Gap that set forth various invoices and amounts that Gap was paying directly to Ponte
Gadea by ACH transfer in the amount of $6,886,018.92. A copy of this remittance e-mail, along
with the details attached thereto, are enclosed as Composite Exhibit B. Upon review, the
remittance details demonstrated that Gap had issued payment to Ponte Gadea for the majority of
the damages awarded in the Damages Order, including all Rental from April 1, 2020 to June 15,
2020, all Holdover from June 16, 2020 to October 14, 2020, all additional rent (CAM) from
April 1, 2020 to October 14, 2020, all interest calculated thereon at 5.25% and 9%, respectively,
and the unpaid real estate taxes for the period ending January 31, 2021. Below is a summary of
the payment and remittance details:

                  Month Base Rent       Additional Rent                      Interest            Other         Total
                   Apr-20    612,500.00        5,216.93                      45,402.20                        663,119.13
                  May-20     612,500.00        5,216.93                      42,736.70                        660,453.63
                   Jun-20    765,625.00        5,216.93                      69,543.65                        840,385.58
                    Jul-20 1,076,814.52        5,216.93                     112,056.96                      1,194,088.41
                   Aug-20 1,225,000.00         5,216.93                     117,999.71                      1,348,216.64
                   Sep-20 1,225,000.00         5,216.93                     108,596.14                      1,338,813.07
                   Oct-20    553,225.80        2,356.03                      44,933.63                        600,515.46
                      RET                                                                      240,427.00     240,427.00
                     Total 6,070,665.32       33,657.61                     541,268.99         240,427.00   6,886,018.92

        On September 1, 2021, Ponte Gadea received Gap’s payment of $6,886,018.92. On
September 2, 2021, Ponte Gadea received a letter from Matthew Irwin, Gap’s Vice President and
Deputy General Counsel, that addressed this payment. In that letter, Gap explains that the
payment was made “under protest” based on “the content of the [Damages Order] and to stop the
accrual of interest” but that Gap reserved all rights available in the “current litigation” and/or
“appeal.” A copy of Mr. Irwin’s letter is attached as Exhibit C. Gap’s payment has not been
separately addressed by Gap’s litigation counsel with respect to how it impacts the Damages
Order, this submission, or the Court’s contemplated final order on damages.

        Regardless, with respect to Gap’s payment of base rent, additional rent (CAM), and real
estate tax, the parties essentially agree on these calculations.2 With respect to the interest
calculation, Gap calculated and paid a total amount of interest that is $17,351.29 greater than the
amount calculated in Ponte Gadea’s August 19, 2021 e-mail and chart. While Ponte Gadea is
unclear how Gap reached that slightly higher interest calculation, Ponte Gadea submits it is

2
 Gap’s real estate tax payment is $.40 less than the amount in Ponte Gadea’s chart and the Court’s Damages Order.
[ECF No., p. 8]. It is undisputed that Gap owes the additional $.40. Id.


59859064
           Case 1:20-cv-04541-KHP Document 96 Filed 09/10/21 Page 3 of 4

Honorable Katharine H. Parker, U.S.M.J.
September 10, 2021
3|Page

against Gap’s interest to pay more than is required and thus defers and agrees with Gap’s
calculation. As such, with respect to the damages set forth in the second chart above
summarizing Gap’s payment to Ponte Gadea, Ponte Gadea agrees with Gap’s calculations.

        Excluded from Gap’s payment to Ponte Gadea is interest accrued on the unpaid real
estate taxes ($5,740.62), the tax auditing fee and applicable accrued interest ($1,374.67),3
attorneys’ fees awarded through June 4, 2021 ($455,949.20), disbursements ($259.56),4 and Gap
failed to deduct the set-off Ponte Gadea noted in its filings ($16,128.84).5 Together, the amount
of damages that remains outstanding to Ponte Gadea pursuant to the Damages Order (other than
for the Replacement Tenant Period) is $447,195.61.

        On September 3, 2021, counsel for Ponte Gadea again sought to meet and confer with
counsel for Gap as required by the Damages Order, which the parties agreed to hold on
September 8, 2021. Copies of the e-mail communications scheduling this meet and confer are
attached as Exhibit D. On this call,6 counsel for Gap indicated that they were unprepared to
discuss (much less agree or disagree) with any of the damage calculations set forth in the excel
spreadsheet circulated on August 19, 2021 or the rental value for the Tenant Replacement Period.
Gap explained during the call that it understood the discussion to be for settlement purposes and
to explore resolution of the damages issues without further litigation or submissions by the
parties, despite the Court’s directive in the Damages Order and Ponte Gadea’s reference to that
order in its meet and confer requests. Regardless, to date, Ponte Gadea has received no input
from Gap as to any of the recalculated damages, other than the remittance information (Exhibit
B). Because Gap has not responded to Ponte Gadea’s recalculation of damages, Ponte Gadea
contends that Gap’s silence – and ample opportunity to object – is tantamount to an agreement.

         Thus, Ponte Gadea seeks an award of damages for the total amount that remains
outstanding (i.e., less Gap’s payment) from the Court’s Damages Order, which is $447,195.61
for all damages other than the Replacement Tenant Period, plus $2,332,660.26 for the
Replacement Tenant Period damages (which are addressed in the separate submission filed
contemporaneously herewith), plus the attorneys’ fees and costs incurred from June 5, 2021 to
September 9, 2021 in the total amount of $64,821.20.7 For the same reasons as with the previous
fees and costs awarded in the Damages Order, Ponte Gadea is entitled to these fees and costs
incurred in connection with these submissions, especially as Gap’s failure to respond to Ponte
Gadea’s damages calculations and fair market rental value analysis forced Ponte Gadea to
expend the fees to prepare and file these submissions. Thus, Ponte Gadea is entitled to a grand
total of $2,844,677.07.8

3
  [ECF No. 92, pp. 8, 22].
4
  Id. p. 30.
5
  [ECF No. 86, ¶ 17(h)]; [ECF No. 63-9 ¶ 22].
6
  Participants included counsel for Gap, Michael Geibelson (Robins Kaplan), Joshua Epstein and Zachary Karram
(Davis Gilbert), and counsel for Ponte Gadea, the undersigned and Kathleen Prystowsky.
7
  A declaration of Darryl R. Graham in support of the additional attorneys’ fees is attached as Exhibit E.
8
  With respect to Gap’s payment of $6,886,018.92, Ponte Gadea defers to the Court on how to address this issue and
whether it should be included in the final judgment. As far as Ponte Gadea’s position is concerned, the
$6,886,018.92 has been satisfied, and that payment shall not serve to prejudice Ponte Gadea’s rights whatsoever.


59859064
             Case 1:20-cv-04541-KHP Document 96 Filed 09/10/21 Page 4 of 4

Honorable Katharine H. Parker, U.S.M.J.
September 10, 2021
4|Page

           We thank the Court for its attention to this matter.

                                                         Respectfully submitted,

                                                         /s/ Darryl R. Graham

                                                         Darryl R. Graham




59859064
